DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

Applicant’s election of Invention I (claims 1-17) in the reply filed on 10/04/2022 without traverse is acknowledged. Cancelling of claims 18-20 (non-elected invention) is also acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) 415 (shown in instant fig.6) not mentioned in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millot – US 20120250461 (hereinafter “Mi”). 
As to claim 11, Mi teaches a fluid testing system ([0044]) comprising: 
a pit housing 12 configured to be installed below-grade, the pit housing 12 defining an interior pit cavity ([0044] and fig.1: well 10 has been lined with a steel casing 12 (cased hole), which corresponds to “a pit housing”; production tubing 14 extends from well-head equipment 16 at the surface; the well-head equipment 16 is at the surface, and the steel casing or pit housing 12 is installed below-grade or below ground; thus “a pit housing configured to be installed below-grade, the pit housing defining an interior pit cavity”); 
a sampling station housing mounted on the pit housing and configured to be installed above-grade ([0044 and described fig.1]), the sampling station housing defining an interior sampling station cavity ([0044 and described fig.1]); 
a pressure transducer mounted within the interior pit cavity ([0045-0046]: various pieces of downhole test equipment i.e. pressure gauges are connected to production tubing 14; thus “a pressure transducer mounted within the interior pit cavity”); 
a sampling assembly mounted within the interior sampling station cavity ([0044 and described fig.1]: components within the interior sampling station cavity of the well-head equipment correspond to a sampling assembly); and 
a curb stop assembly at least partially mounted within the interior pit cavity ([0045-0046]: various pieces of downhole test equipment i.e. sampler 22 and tester valve 24 are connected to production tubing 14; tester valve 24 corresponds to “a curb stop assembly”; thus “a curb stop assembly at least partially mounted within the interior pit cavity”).



    PNG
    media_image1.png
    802
    513
    media_image1.png
    Greyscale


As to claim 1, claim 1 is rejected as reasons stated in the rejection of claim 11.

As to claim 17, Mi teaches all limitations of claim 11, Mi further teaches an inlet conduit coupled to the curb stop assembly and extending through the pit housing, the inlet conduit configured to transport fluid to the curb stop assembly ([0046]: sampler 22 corresponds to “an inlet conduit”, sampler 22 coupled to valve/curb stop assembly 24 via production tubing 14; sampler 22 extending through the interior pit cavity of pit housing vertically; production tubing is inherently responsible for transporting reservoir fluids to surface; thus “an inlet conduit coupled to the curb stop assembly and extending through the pit housing, the inlet conduit configured to transport fluid to the curb stop assembly”).

As to claim 3, claim 3 is rejected as reasons stated in the rejection of claim 17.

As to claim 13, Mi teaches all limitations of claim 11, Mi further teaches a sampling pipe 14 connecting the curb stop assembly to the sampling assembly (fig.1: production tubing 14 also corresponds to “sampling pipe” connecting tester valve or curb stop assembly 24 to sampling assembly as described in claim 11; thus “a sampling pipe connecting the curb stop assembly to the sampling assembly”).

In alternative, claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosley – US 20180171605 (hereinafter “Mo”). 
As to claim 1, Mo teaches a pit assembly comprising: a pit housing 100; a curb stop assembly 110 comprising a curb stop valve, the curb stop valve 111 mounted within the pit housing 100; and a pressure transducer mounted within the pit housing 100 ([0045]: removable cartridge 140 can be configured for purposes including but not limited to metering a fluid flow, sampling the fluid flow, monitoring with instrumentation i.e. pressure sensor; the removable cartridge 140 is mounted within the pit housing 100; [0029]: The curb stop 110 can comprise a valve 111, an actuator 112, and an actuator stem 113; curb stop 110 can be installed in the pit interior; valve 111 corresponds to “curb stop valve”; thus “a pit housing; a curb stop assembly comprising a curb stop valve, the curb stop valve mounted within the pit housing; and a pressure transducer mounted within the pit housing”).

As to claim 2, Mo teaches all limitations of claim 1, Mo further teaches wherein the pit housing 100 comprises a pit liner 120 and a pit lid 121 ([0027]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Millot – US 20120250461 (hereinafter “Mi”).
As to claim 14, Mi teaches all limitations of claim 11, it does not explicitly teach a blow-off assembly at an upper pipe end of the sampling pipe.
Since Mi further teaches a blow-off assembly ([0044]: well-head equipment 16 can include blow-out preventers and connections for fluid, power and data communication), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify an upper pipe end of the sampling pipe of Mi to include blow-off assembly at an upper pipe end of the sampling pipe, for preventing blow-out, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for preventing blow-out) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Millot – US 20120250461 (hereinafter “Mi”) and further in view of Hershberger – US 5634522 (hereinafter “Her”).
	As to claim 15, Mi teaches all limitations of claim 11, Mi further teach pressure transducer; the fluid testing system further comprises a pressure monitor communicatively coupled to the pressure transducer and configured to send signals related to the measured pressure to a third party ([0056]: acoustic modem 25Mi-2, corresponds to “a pressure monitor”, receive data from downhole equipment 20, which includes pressure transducer; and transmit received data/signals related to the measured pressure to a control system 64, which is “a third party”).
	Mi does not explicitly teach the pressure transducer is configured to measure a pressure of fluid in the fluid testing system.
	Her teaches pressure sensor is fluidly attached to production tubing to sense pressure therein and transmit the pressure data to a controller to compute level of liquid in production tube; pressure transducer is configured to measure a pressure of fluid in production tube (col.7, lines 36-48).
	It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure transducer of Mi with concept teachings of Her to include the pressure transducer is configured to measure a pressure of fluid in the fluid testing system (as recited in claim 15); wherein the pressure transducer is mounted to the inlet conduit (i.e. sampler 22) and is communicatively coupled to a pressure monitor (as recited in claim 4), to compute level of liquid in the production tube (col.7, lines 36-48), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to compute level of liquid in the production tube) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

	As to claim 4, claim 4 is rejected in the rejection of claim 15.
	
As to claim 16, modified Mi teaches all limitations of claims 11 and 15, Mi further teaches wherein: the pressure transducer is mounted to the curb stop assembly ([0045-0046]: various pieces of downhole test equipment i.e. sampler 22 and tester valve 24 are connected to production tubing 14; tester valve 24 corresponds to “a curb stop assembly”; pressure transducer connected to production tubing 14; hence, the pressure transducer is mounted/coupled to the curb stop assembly via production tubing 14).
	Modified Mi does not explicitly teach the pressure monitor is mounted to the sampling station housing.
	Since Mi teaches pressure monitor or acoustic modern 25Mi-2 is provided at surface such as at the well-head equipment 16 ([0056]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure monitor or acoustic modern 25Mi-2 of Mi to include the pressure monitor is mounted to the sampling station housing (or well-head equipment 16), for protection while still perform monitoring data functions i.e. recording/collecting pressure data, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for protection while still perform monitoring data functions i.e. recording/collecting pressure data) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
In an alternative, claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley – US 20180171605 (hereinafter “Mo”). 
As to claim 3, Mo teaches all limitations of claim 1, it does not explicitly teach an inlet conduit coupled to the curb stop assembly and configured to transport fluid to the curb stop assembly, wherein the curb stop assembly comprising the curb stop valve, the curb stop valve mounted within the pit housing.
Since Mo teaches inlet conduit 123 coupled with the curb stop valve 111 (fig.1), and since Mo teaches the curb stop 110 can comprise a valve 111, an actuator 112, and an actuator stem 113; curb stop 110 can be installed in the pit interior ([0029]); sampling pipe (see described fig.1), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify/rearrange the curb stop assembly includes i.e. curb stop valve inside the interior pit housing while maintaining fluidly connection with inlet conduit 123 such that an inlet conduit coupled to the curb stop assembly and configured to transport fluid to the curb stop assembly (as recited in claim 3); a sampling pipe, wherein the sampling pipe is couplet/coupled/connected to a valve outlet end of the curb stop valve and the inlet conduit is connected to a valve inlet end of the curb stop valve. (as recited in claim 7), wherein the curb stop assembly comprising the curb stop valve, the curb stop valve mounted within the pit housing, for compact configuration pit housing while the interior pit housing provides further protection for curb stop assembly, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for compact configuration pit housing while the interior pit housing provides further protection for curb stop assembly) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 


    PNG
    media_image2.png
    864
    675
    media_image2.png
    Greyscale

As to claim 7, claim 7 is rejected as reasons stated in the rejection of claim 3.

As to claim 5, modified Mo teaches all limitations of claims 1 and 3, Mo further teaches wherein the pit housing 100 defines a pit access opening and the inlet conduit 123 extends through the pit access opening ([0028]: distribution side 107 of piping infrastructure 106 penetrates pit liner 120 through an inlet conduit 123; thus “wherein the pit housing defines a pit access opening and the inlet conduit extends through the pit access opening”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley – US 20180171605 (hereinafter “Mo”) and further in view of Leonard – US 4288210.
As to claim 6, modified Mo teaches all limitations of claims 1, 3, and 5, it does not explicitly teach wherein: the inlet conduit defines a threaded portion; the pit assembly further comprises a pair of retaining nuts; and the threaded portion of the inlet conduit threadably engages the retaining nuts to secure the inlet conduit to the pit housing.
Leonard teaches a concept of: a pair of nuts 98 are threaded on tube 50 on opposite sides of housing base 12 for clamping onto the base 12 and securely holding the tube 50 thereto (col.4, lines 46-49).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify inlet conduit of modified Mo with teachings of Leonard to include wherein: the inlet conduit defines a threaded portion; the pit assembly further comprises a pair of retaining nuts; and the threaded portion of the inlet conduit threadably engages the retaining nuts to secure the inlet conduit to the pit housing, for securely holding inlet conduit with respect to pit liner.

In an alternative, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley – US 20180171605 (hereinafter “Mo”) and further in view of Rachapudi – US 20180258622 (hereinafter “Ra”).
	As to claim 4, Mo teaches all limitations of claims 1 and 3, it does not explicitly teach wherein the pressure transducer is mounted to the inlet conduit and is communicatively coupled to a pressure monitor.
	Ra teaches a concept of: control system comprises a pressure gauge fixed to inlet pipe to ascertain a pressure of the incoming water ([0015]); an electronic controller for communicate with external devices ([0030]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mo to include wherein the pressure transducer is mounted to the inlet conduit and is communicatively coupled to a pressure monitor, for regulating usage of water and other resources (abstract), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for regulating usage of water and other resources) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley – US 20180171605 (hereinafter “Mo”) and further in view of Dong - CN 206458889 U (English Translation).
As to claim 8, Mo teaches all limitations of claim 1. Mo further teaches valve cap 112 and curb stop valve 111 are mounted within the pit housing; a curb stop rob 113 coupled to the valve cap 112 (fig.1 and [0029]: The curb stop 110 can comprise a valve 111, an actuator (or valve cap) 112, and an actuator stem (or a curb stop rob) 113; curb stop 110 can be installed in the pit interior; valve 111 corresponds to “curb stop valve”).
Mo further teaches wherein the curb stop rod 113 is received in a curb stop sleeve 114; curb stop valve 111 defines a fluid passageway (fig.1 and [0029]).
Mo does not explicitly teach valve cap rotatably coupled to the curb stop valve.
Dong teaches a concept of: a key is used to inserted in groove on cap, rotating key can drive valve cap 2 and valve rod 4 to control opening and closing of the valve 1 (fig.1: valve cap 2 with the cap 3 axially fixedly).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify actuator (or valve cap) 112, and an actuator stem (or a curb stop rob) 113 of Mo with concept teachings of Dong to include valve cap rotatably coupled to the curb stop valve (as recited in claim 8); the valve cap is positionable in a closed orientation, wherein fluid is prohibited from flowing through the fluid passageway; and the valve cap is positionable in an open orientation, wherein fluid is permitted to flow through the fluid passageway (as recited in claim 10), to control opening and closing of the valve to regulate water flow through curb stop valve, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to control opening and closing of the valve to regulate water flow through curb stop valve) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 10, claim 10 is rejected as reasons stated in the rejection of claim 8.

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 9, claim 9 includes the curb stop rod and the curb stop sleeve extend through a pit lid opening in the pit housing, in combination with the other recited elements, were not reasonably found in the Prior Art.

As to claim 12, claim 12 includes the curb stop rod extending within both of the interior pit cavity and the interior sampling station cavity, in combination with the other recited elements, were not reasonably found in the Prior Art.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2855
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855